'·'   .   ,;.,




                 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I



                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                      v.                                      (For Offenses Committed On or After November 1, 1987)


                                       Oscar Luis Uribe-Garrido                               Case Number: 3:19-mj-21697

                                                                                              Bridget Kennedy
                                                                                              Defendant's Attorney


                 REGISTRATION NO. 84804298
                 THE DEFENDANT:
                  lZl pleaded guilty to count(s) _l_of_C_om---"-p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  D was found guilty to count( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                   Nature of Offense                                                            Couut Number(s)
                 8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1
                  D The defendant has been found not guilty on count(s)
                                                                                          -----------------~~
                  D Count(s)                                                                   dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                 ~TIME SERVED                             D                                        days

                  lZl   Assessment: $10 WAIVED lZI Fine: WAIVED
                  lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the   defendant's possession at the time of arrest upon their deportation or removal.
                  D     Court recommends defendant be deported/removed with relative,                          charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for thi.s district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesda~ril 30, 2019
                                                       r--------------'iDate of I.!11position of Sentence


                   eceived
                                   /
                           /'"'"'!</"';
                                        ,.,-                         FILED
                 R                )\
                                   /


                                DUSM                                                             ORABI!E ROBERTN. BLOCK
                                                                      APR 8 O2019
                                                                                               ITED STATES MAGISTRATE JUDGE
                                                           CLERK, U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                        BY                       DEPUTY
                 Clerk's Office Cop                                                                                                       3:19-mj-21697
